Case 2:21-cv-00027-JLB-NPM Document 12 Filed 04/12/21 Page 1 of 3 PageID 57




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

In the Matter of the Complaint for
Exoneration from or Limitation of
Liability      by      MATHORSI
BUSINESS CORP., d/b/a Rainboat
Boat Rentals, as owner of the 2018
23’ Regal motorvessel, bearing Hull
Identification                 No.
RGMDC189B818,
                                                  Case No. 2:21-cv-27-JLB-NPM
      Petitioner.                                       IN ADMIRALTY

                                      /

       ORDER DIRECTING ISSUANCE OF AMENDED NOTICES

      An Amended Complaint has been filed on April 5, 2021, by MATHORSI

BUSINESS CORP., d/b/a Rainboat Boat Rentals, for Exoneration from or

Limitation of Liability regarding a 2018 23’ Regal motor vessel, bearing Hull

Identification No. RGMDC189B818, pursuant to 46 U.S.C. §30505 et seq. and

Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of

the Federal Rules of Civil Procedure, for any damages or injuries resulting from

an incident occurring on or about July 6, 2020 on the navigable waters near Cape

Coral, Florida.

      The Amended Complaint alleges the value of Petitioner’s interest in the said

vessel does not exceed $50,000.00, and the Petitioner claims there is no pending
Case 2:21-cv-00027-JLB-NPM Document 12 Filed 04/12/21 Page 2 of 3 PageID 58




freight. The Petitioner has deposited with the Court an Ad Interim Stipulation of

Value as security for the benefit of Claimants, dated January 11, 2021, in the amount

of $50,000.00 plus interest at six percent (6%) per annum from July 6, 2020.

      Accordingly, it is ORDERED:

       1.    An amended notice shall be issued by the Clerk of this Court and

served by Petitioners to all persons asserting claims with respect to which the

Amended Complaint seeks exoneration or limitation admonishing them to file

their respective claims with the Clerk of this Court in writing, and to serve on the

attorneys for the Petitioner a copy thereof on or before May 31, 2021, or be

defaulted, and that if any claimant desires to contest either the right to exoneration

from or the right to limitation of liability, he or she shall file and serve on the

attorneys for Petitioner an answer to the Amended Complaint on or before the said

date, unless his or her claim has included an answer to the Amended Complaint,

so designated, or be defaulted.

       2.    The aforesaid amended notice shall be published in the Fort Myers

News-Press once a week for four successive weeks prior to the date fixed for the

filing of claims, as provided by Rule F; and copies of the amended notice shall

also be mailed in accordance with Rule F.

       3.    Service of this Order as a restraining order may be made through the

Post Office by mailing a conformed copy thereof to the person or persons to be




                                          2
Case 2:21-cv-00027-JLB-NPM Document 12 Filed 04/12/21 Page 3 of 3 PageID 59




restrained, or to their respective attorneys, or alternatively, by hand.

     DONE and ORDERED in Fort Myers, Florida on April 12, 2021.




                                          3
